t. *

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE” °°:

Vv. ; (For Offenses Committed On or After November 151 987)
CHRISTOPHER ANDREW GIBSON | Case Number: 19CR5162-GAB UL! Zu ote 9

MERLEN, SCHNEIDEWIND.: Be

. Defendant’s Attorney : + 5
USM Number 48686298 by

oO _ . : ‘ ae “
- THE DEFENDANT: - 7 .
xl pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

 

 

LJ was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count |

 

. Title & Section Nature of Offense a . Number(s)
18 USC 751 (a), 4082(a) ESCAPE FROM FEDERAL CUSTODY . 1
_ The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[] The defendant has been found not guilty on count(s)
[1 Count(s) ; | . | is . ' dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED.

[] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine ~ [1 Forfeiture pursuant to order filed - , mcluded herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any .
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this"
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.
om

HON. Cathy Ann Bencivengo i;
UNITED STATES DISTRICT JUDGE

 

 

 

 
he

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CHRISTOPHER ANDREW GIBSON . Judgment - Page 2 of 2
CASE NUMBER: 19CR5162-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TEN (10) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

O) The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
seat A.M. . on

 

 

 

[] as notified by the United States Marshal.

q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
1 as notified by the United States Marshal.
LI] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By . DEPUTY UNITED STATES MARSHAL
if

19CR5162-CAB

 
